DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/20/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “projection optical system that projects received light onto an object” (see claim 11) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Homma et al. in view of Suzuki et al.
Homma et al. (US Pub. No. 2013/0120713 A1) discloses:
Regarding claim 1, an image display apparatus (i.e. projection apparatus; Figure 1, element 1), comprising: a polarizer (i.e. half waveplate performs polarization conversion [page 7, paragraph 0137, line 3]; Figure 13, element 12) that transmits linearly polarized light (Figure 13, element g2p) having a predetermined polarization direction (i.e. P-polarized light); a polarization conversion element (Figure 13, element 31) that converts a polarization state of the linearly polarized light (Figure 13, element g2p) transmitted through the polarizer (Figure 13, element 12) and emits the light as light in a non-polarized state (i.e. non-polarized light illustrated in Figure 13).
Regarding claim 2, a light modulation element (Figure 5, elements 125B, 125G and 125R) that modulates incident light and emits image light (page 4, paragraph 0089, lines 1-4); and a projection section (Figure 5, element 127) that projects the image light, wherein the polarizer (Figure 5, elements 129B, 129G and 129R) is arranged on an optical path of the image light emitted from the light modulation element (Figure 5, elements 125B, 125G and 125R); and the ¼ wave plate (Figure 13, element 13) is 
Regarding claim 3, the polarization conversion element (Figure 13, element 31) has an optical axis (clearly illustrated in Figure 13), and a direction of an optical axis of the ¼ wave plate (Figure 13, element 13) corresponds to a direction of the optical axis of the polarization conversion element (Figure 13, element 31).
Regarding claim 4, an angle difference between the direction of the optical axis of the ¼ wave plate (Figure 13, element 13) and the direction of the optical axis of the polarization conversion element (Figure 13, element 31) is substantially 45 degrees (page 6, paragraph 0138, lines 1-4).
Regarding claim 5, the polarizer (Figure 13, element 13) has a transmission axis (i.e. transmission axis of the polarized light emitted by element 13 in Figure 13) and a direction of the transmission axis of the polarizer (Figure 13, element 13) corresponds to the direction of the optical axis of the polarization conversion element (Figure 13, element 31).
Regarding claim 6, an angle difference (i.e. angle against the slow axis) between the direction of the transmission axis of the polarizer (Figure 13, element 13) and the direction of the optical axis of the polarization 
Regarding claim 7, the polarization conversion element (Figure 13, element 31) is formed of a uniaxial crystal material or a uniaxial organic material (page 6, paragraph 0128, lines 4-7).
Regarding claim 8, the polarizer (Figure 13, element 13) is a polarizing plate (i.e. quarter waveplate; page 6, paragraph 0136, lines 2-3).
Regarding claim 9, an image display apparatus (i.e. projection apparatus; Figure 1, element 1), comprising: a polarizer (i.e. half waveplate performs polarization conversion [page 7, paragraph 0137, line 3]; Figure 13, element 12) that transmits linearly polarized light (Figure 13, element g2p) having a predetermined polarization direction (i.e. P-polarized light); a polarization conversion element (Figure 13, element 31) that converts a polarization state of the linearly polarized light (Figure 13, element g2p) transmitted through the polarizer (Figure 13, element 12) and emits the light as light in a non-polarized state (clearly illustrated in Figure 13).
Regarding claim 10, a light modulation element (Figure 5, elements 125B, 125G and 125R) that modulates incident light and emits image light (page 4, paragraph 0089, lines 1-4); wherein the polarizer (Figure 5, elements 129B, 129G and 129R) is arranged on an optical path of the image light emitted from the light modulation element (Figure 5, elements 125B, 125G and 125R).

Suzuki et al. (US Pub. No. 2004/0212748 A1) discloses a ¼ wave plate (Figure 8, element 142) receiving the light in the non-polarized state (i.e. element 140 receives a beam which is unaffected by the polarization rotation; therefore, said beam is in a non-polarized state; page 9, paragraph 0132, lines 2-6) emitted from the polarization conversion element (Figure, element 140).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a ¼ wave plate receiving the light in the non-polarized state emitted from the polarization conversion element as shown by Suzuki et al. in combination with Homma et al.’s invention for the purpose of having a prism made of an inexpensive glass material, which is easy to obtain, inexpensive, and light-weight (Suzuki et al., page 9, paragraph 0132, lines 6-9).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Homma et al. in view of Homma.
Homma et al. (US Pub. No. 2013/0120713 A1, hereinafter Homma ‘713) discloses a projection optical system (Figure 13, element 1-2) that projects received 
Homma (US Pub. No. 2014/0063466 A1; hereinafter Homma ‘466) discloses a projection optical system (Figure 14, element 30) that is arranged on the optical path of the light emitted from the polarization conversion element (Figure 14, element 20) and is located after the ¼ wave plate (Figure 14, element 13) on the optical path (clearly illustrated in Figure 14).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a projection optical system that is arranged on the optical path of the light emitted from the polarization conversion element and is located after the ¼ wave plate on the optical path as shown by Homma ‘466 in combination with Homma ‘713’s invention for the purpose of having a projection light in the non-polarized state that is uniform in all directions when its emitted onto the screen (Homma ‘466, page 9, paragraph 0140, lines 6-7).

Response to Arguments
Applicant’s arguments filed on 10/20/2021 have been considered but are moot in view of new grounds of rejection.  Applicant's amendment necessitated the new grounds of rejection presented in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shimizu (US Patent No. 6,557,999 B1) discloses an image projection system having a reflective imaging device and a projection device, characterized in that a quarter wave plate is provided between the reflective imaging device and projection lens in such manner as to suppress reflections from the projection lens from reaching the reflective imaging device while minimizing reflections from its own surface reaching the reflective imaging device. Preferably, the quarter wave plate is laminated to a polarizing beamsplitter exit face or to an optional linear polarizer sheet, to eliminate an air interface.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDA CRUZ/Examiner, Art Unit 2882                                                                                                                                                                                                        
02/01/2022